FILED
                              NOT FOR PUBLICATION                           AUG 12 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



IQBAL SINGH,                                     No. 09-72231

                Petitioner,                      Agency No. A043-151-008

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney
General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted August 2, 2010 **
                                 Pasadena, California

Before:         KOZINSKI, Chief Judge, REINHARDT, Circuit Judge and
                WHYTE, District Judge.***




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
             The Honorable Ronald M. Whyte, Senior United States District Judge
for the Northern District of California, sitting by designation.
                                                                                      page 2

      The BIA did not err in finding Singh removable because his robbery

conviction under California Penal Code § 212.5(c) is a categorical crime of

violence under 8 U.S.C. § 1101(a)(43)(F). See Nieves-Medrano v. Holder, 590

F.3d 1057, 1057–58 (9th Cir. 2010).

      Singh’s removal to India moots his claim that he is entitled to protection

from removal under the Convention Against Torture. See Hose v. INS, 180 F.3d

992, 996 (9th Cir. 1999) (en banc).

      Even assuming that Singh’s due process rights were violated when

immigration officials failed to transport him to his state post-conviction relief

hearing, he has failed to show that the violation “potentially . . . affect[ed] the

outcome of the proceedings.” Reyes-Melendez v. INS, 342 F.3d 1001, 1007 (9th

Cir. 2003) (alteration and omission in original) (internal quotation marks omitted).


      PETITION DENIED.